Citation Nr: 1041934	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-39 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing 
loss.  



ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for bilateral 
hearing loss and assigned an initial noncompensable rating.

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an April 2010 private audiological examination, the Veteran's 
speech recognition scores indicate that his hearing acuity 
decreased in the right ear since he was last examined by VA in 
July 2007.  Specifically, the July 2007 VA examination revealed 
speech recognition of 96 percent in the right ear, but the 
April 2010 private examination revealed speech recognition of 92 
percent in the right ear.  In light of this, the Board finds that 
another VA audiological examination is necessary to ensure that 
the appellant's service-connected bilateral hearing loss 
disability is appropriately evaluated.  38 C.F.R. § 3.159(c)(4) 
(2010); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(holding that when a veteran claims that a disability is worse 
than when originally rated, and the available evidence is 
insufficient to adequately evaluate the current state of the 
condition, VA must provide a new examination).  Additionally, the 
April 2010 private examination report contains a graphic 
audiogram without interpretation of puretone thresholds into 
numeric values.  Although the Board can observe the graphed 
testing results, it may not interpret them, as this action is 
beyond the Board's recognized expertise, and would therefore be 
speculative.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(Board may not interpret graphical representations of audiometric 
data); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, in a November 2007 letter, the Veteran's private 
audiologist noted adverse effects of the Veteran's hearing loss 
on his daily life, to include: difficulty understanding speakers; 
the need to look the speaker in the face to understand; inability 
to understand when there is background noise; inability to follow 
conversations when the speaker is located more than 6 feet from 
him; and, trouble understanding voices over the telephone.  In 
addition, it was noted that the hearing loss was "significantly 
intrusive" into the Veteran's daily life, causing him to be 
unable to participate in some of the routines of daily living.  
The audiologist opined that the Veteran, as a plumber, is not 
always able to look people in the face when communicating, and 
that this results in "frustrations and potential safety issues 
in the workplace."  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found that 
audiologists must describe the effects the Veteran's hearing loss 
has on occupational functioning and daily activities so that it 
can be determined if an extraschedular evaluation may be 
assigned.  In addition to providing audiometric testing results, 
a VA audiologist is asked to provide an opinion on the daily 
effects of the Veteran's hearing loss on his social and 
occupational functioning, in order to obtain a more full and 
accurate assessment of the Veteran's current disability picture.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
audiological examination for the purposes of 
clarifying the severity of his service-connected 
bilateral hearing loss.  The claims folder must be 
provided to the examiner for review in connection 
with the examination.  The examination must 
include appropriate audiometric and speech 
discrimination testing of both ears.  After 
examining the appellant and the results of all 
diagnostic testing deemed necessary, the examiner 
should provide a discussion of the effect of the 
appellant's service-connected hearing loss on his 
occupational functioning and daily activities.  In 
addition, the examiner should address the November 
2007 private examiner's letter regarding the 
Veteran's occupational and social impairment 
resulting from his hearing loss.  

2.  After conducting any additional development 
deemed necessary, the RO should readjudicate the 
claim, considering all the evidence of record.  If 
the benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case and 
an appropriate period of time for response.  The 
case should then be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010).

